DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 1 in the reply filed on 9/8/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of the compound as in the reply filed on 9/8/22 is acknowledged.  The traversal is on the ground(s) that a reason why species are independent and distinct was not provided and each of the species was not identified.  This is not found persuasive because the instant application is a 371 application and thus PCT Rule 13.1 and 13.2 were followed and as set forth in the restriction requirement Wu suggest compounds as claimed. MPEP 1850 recites “Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step.”
With respect to identification, MPEP 809.02(a) expressly refers to ‘If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted’. In the instant case, the species cannot be conveniently identified (for example there are 85 sequences recited in the sequence listing and not all the sequences read on the instant claims).
The requirement is still deemed proper and is therefore made FINAL.
	The elected species was found to be free of the prior art and the search was extended in accord with MPEP 803.02.
	As recognized by applicant, claim 4 is to a non-elected species. Further, the elected species does not contain the drug moiety of claim 20.
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/22.
Claims 4 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/22.
Claims 7, 9-15, 19, 21 and 24-29 have been canceled.
	Claims 1-3, 5-6, 8, 16-18, 22-23 and 30 are being examined.

Priority
This application is a 371 of PCT/US19/36167 06/07/2019 PCT/US19/36167 has PRO 62/718,267 08/13/2018 PCT/US19/36167 has PRO 62/682,079 06/07/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/21 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in the specification of 12/13/21 on pages 195 and 213 the header (‘Attorney Docket No:…..’) overlaps with the Table. The headers in the specification should not overlap with the Tables.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8, 16-18, 22-23 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites various options for R1 and R5 and then recites that R1 and R5 may optionally be joined to form L2 and the claim further recites that L2 is a covalent linker. Thus, the claim appears to provide 2 separate descriptions of L2: the joining of R1 and R5; a covalent linker. Such descriptions are not necessarily the same. Thus claim 1 and dependent claims 2-3, 5-6, 8, 16-18, 22 and 30 are unclear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘R1 and R5 may optionally be joined to form L2’, and the claim also recites ‘L2 is a covalent linker’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 refers to claim 1 and recites that R1 and R5 can be proline. However, the structure as shown in claim 1 is such that the nitrogen atom adjacent to the carbon to which R1 and R5 are attached already has 3 bonds. It is unclear how a proline could be possible at these positions. It is unclear if claim 3 is a proper dependent claim.
Claim 5 recites options for R2. The last option is not separated from the others by the word ‘or’. As such, it is unclear if there are other possibilities for R2. 
In claim 23, below the 2nd compound is the phrase ‘(SEQ’ and below the 3rd compound is the phrase ‘ID NO:67). It is unclear if something is missing or if something is misplaced within the claim making the scope of the claim unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, 8, 17 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (citation 24 of IDS 3/3/21; ‘Wu’).
	Wu teach EphA2 agonists (title and abstract). Wu teach the peptide YSAYPDSVPMMS (YSA peptide) is an EphA2 agonist that binds with higher affinity than another EphA2 agonist (page 877 first complete paragraph). Wu teach that the YSA peptide has a relatively short half-life (page 877, 3rd paragraph). Wu teach replacing the P-1 tyrosine with various groups that lack recognition by aminopeptidases (page 877 2nd column first complete paragraph). 
	Wu does not teach a specific example of a peptide as claimed.
	Wu teach that compound 123B9 was very stable (figure 2 and page 880 2nd column 2nd paragraph). Wu also teach a bicyclic replacement at the N-terminal end (compound 120G6 of Table 1). Wu teach the peptides in solution for assays (pager 885 right hand column).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Wu based on the specific suggestions, teachings and examples of Wu. Wu teach the peptide YSAYPDSVPMMS (YSA peptide) is an EphA2 agonist that binds with higher affinity than another EphA2 agonist (page 877 first complete paragraph). Wu specifically teach compounds with modifications to improve stability and specifically teach compound 120G6 (Table 1). Further, Wu teach that compound 123B9 was very stable (figure 2 and page 880 2nd column 2nd paragraph). Based on the advantages shown for compound 123B9 and pattern of preference one would have been motivated to use an oxygen in the 5-membered ring of 120G6 instead of nitrogen in the YSA peptide. One would have had a reasonable expectation of success since the methods of making the peptides was known (page 885 paragraph connecting columns 1-2). 
	In relation to the compound of claims 1-2, when the R group of compound 120G6 is in the YSA peptide and an oxygen is in the 5-membered ring of the R group (as in 123B9) instead of nitrogen the resulting compounds reads on the instant claims since R11 is OH, z11 is 1, R10 is H, R1 is side chain of S, R2 is side chain of A, R3 is side chain of Y, z12 is 0, R4 is side chain of D, R5 is side chain of S, R6 is side chain of C, z13 is 0, R7 is side chain of M, R8 is side chain of M, R9 is side chain of S, L1 is a bond, R14 is OH.
	In relation to claim 5, R2 is side chain of A which is unsubstituted alkyl.
	In relation to claim 6, R3 is side chain of Y (tyrosine).
	In relation to claim 8, R4 is side chain of D (aspartic acid).
	In relation to claim 17, L1 is a bond.
	In relation to claim 30, Wu teach the peptides in solution for assays (pager 885 right hand column).

Claim(s) 1-2, 5-6, 8, 16-18, 22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (citation 24 of IDS 3/3/21; ‘Wu’) in view of Salem et al. (citation 18 of IDS 3/3/21; ‘Salem’).
Wu teach EphA2 agonists (title and abstract). Wu teach the peptide YSAYPDSVPMMS (YSA peptide) is an EphA2 agonist that binds with higher affinity than another EphA2 agonist (page 877 first complete paragraph). Wu teach that the YSA peptide has a relatively short half-life (page 877, 3rd paragraph). Wu teach replacing the P-1 tyrosine with various groups that lack recognition by aminopeptidases (page 877 2nd column first complete paragraph). 
	Wu does not teach a specific example of a peptide as claimed.
	Wu teach that compound 123B9 was very stable (figure 2 and page 880 2nd column 2nd paragraph). Wu also teach a bicyclic replacement at the N-terminal end (compound 120G6 of Table 1). Wu teach the peptides in solution for assays (pager 885 right hand column). Wu teach conjugation of the peptide (figure 3).
	Salem teach dimeric versions of 123B9 can induce receptor activation at nanomolar concentrations (abstract). Salem shows specific chemistry for the dimerization (see figure 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Wu based on the specific suggestions, teachings and examples of Wu. Wu teach the peptide YSAYPDSVPMMS (YSA peptide) is an EphA2 agonist that binds with higher affinity than another EphA2 agonist (page 877 first complete paragraph). Wu specifically teach compounds with modifications to improve stability and specifically teach compound 120G6 (Table 1). Further, Wu teach that compound 123B9 was very stable (figure 2 and page 880 2nd column 2nd paragraph). Based on the advantages shown for compound 123B9 and pattern of preference one would have been motivated to use an oxygen in the 5-membered ring of 120G6 instead of nitrogen in the YSA peptide. 
Further, Wu teach conjugation of the peptide (figure 3). Salem teach dimeric versions of 123B9 can induce receptor activation at nanomolar concentrations (abstract). Salem shows specific chemistry for the dimerization (see figure 1B). Thus, one would have been motivated to form dimeric versions of the peptides taught and suggested by Wu
One would have had a reasonable expectation of success since the methods of making the peptides was known (page 885 paragraph connecting columns 1-2 of Wu and figure 1 of Salem). 
	In relation to the compound of claims 1-2, when the R group of compound 120G6 is in the YSA peptide and an oxygen is in the 5-membered ring of the R group (as in 123B9) instead of nitrogen the resulting compounds reads on the instant claims since R11 is OH, z11 is 1, R10 is H, R1 is side chain of S, R2 is side chain of A, R3 is side chain of Y, z12 is 0, R4 is side chain of D, R5 is side chain of S, R6 is side chain of C, z13 is 0, R7 is side chain of M, R8 is side chain of M, R9 is side chain of S, L1 is a bond, R14 is OH.
	In relation to claim 5, R2 is side chain of A which is unsubstituted alkyl.
	In relation to claim 6, R3 is side chain of Y (tyrosine).
	In relation to claim 8, R4 is side chain of D (aspartic acid).
	In relation to claims 16, 18 and 22, Salem teach a lysine linker (page 2053 last paragraph) and shows a group with an alkyne (figure 1B) as in the 2nd option of claim 18.
	In relation to claim 17, L1 is a bond.
	In relation to claim 30, Wu teach the peptides in solution for assays (pager 885 right hand column).

Claim(s) 1-3, 5-6, 8, 17 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (citation 24 of IDS 3/3/21; ‘Wu’) in view of Mitra et al. (citation 15 of IDS 3/3/21; ‘Mitra’).
The version of Mitra as provided with the IDS is numbered pages 1-20 and references herein will be to those pages.
	Wu teach EphA2 agonists (title and abstract). Wu teach the peptide YSAYPDSVPMMS (YSA peptide) is an EphA2 agonist that binds with higher affinity than another EphA2 agonist (page 877 first complete paragraph). Wu teach that the YSA peptide has a relatively short half-life (page 877, 3rd paragraph). Wu teach replacing the P-1 tyrosine with various groups that lack recognition by aminopeptidases (page 877 2nd column first complete paragraph). 
	Wu does not teach a specific example of a peptide as claimed.
Wu teach that compound 123B9 was very stable (figure 2 and page 880 2nd column 2nd paragraph). Wu also teach a bicyclic replacement at the N-terminal end (compound 120G6 of Table 1). Wu teach the peptides in solution for assays (pager 885 right hand column).
	Mitra teach the YSA peptide and determine which residues are critical for high affinity receptor binding (abstract). Mitra shows in figure 2 that compounds 2 and 6 (with alanine substitutions) retain activity (figure 2 caption). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Wu based on the specific suggestions, teachings and examples of Wu. Wu teach the peptide YSAYPDSVPMMS (YSA peptide) is an EphA2 agonist that binds with higher affinity than another EphA2 agonist (page 877 first complete paragraph). Wu specifically teach compounds with modifications to improve stability and specifically teach compound 120G6 (Table 1). Further, Wu teach that compound 123B9 was very stable (figure 2 and page 880 2nd column 2nd paragraph). Based on the advantages shown for compound 123B9 and pattern of preference one would have been motivated to use an oxygen in the 5-membered ring of 120G6 instead of nitrogen in the YSA peptide. 
Further, since Mitra shows in figure 2 that compounds 2 and 6 (with alanine substitutions) retain activity (figure 2 caption) one would have been motivated to use Ala at such positions in the YSA peptide.
One would have had a reasonable expectation of success since the methods of making the peptides was known (page 885 paragraph connecting columns 1-2). 
	In relation to the compound of claims 1-2, when the R group of compound 120G6 is in the YSA peptide and an oxygen is in the 5-membered ring of the R group (as in 123B9) instead of nitrogen the resulting compounds reads on the instant claims since R11 is OH, z11 is 1 R10 is H, R1 is side chain of S, R2 is side chain of A, R3 is side chain of Y, z12 is 0, R4 is side chain of D, R5 is side chain of S, R6 is side chain of C, z13 is 0, R7 is side chain of M, R8 is side chain of M, R9 is side chain of S, L1 is a bond, R14 is OH.
In relation to claim 3, Mitra shows in figure 2 that compounds 2 and 6 (with alanine substitutions) retain activity (figure 2 caption) so one would have been motivated to use Ala at such positions in the YSA peptide.
	In relation to claim 5, R2 is side chain of A which is unsubstituted alkyl.
	In relation to claim 6, R3 is side chain of Y (tyrosine).
	In relation to claim 8, R4 is side chain of D (aspartic acid).
	In relation to claim 17, L1 is a bond.
	In relation to claim 30, Wu teach the peptides in solution for assays (pager 885 right hand column).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658